NUMBER 13-16-00038-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI—EDINBURG


NELSON PARNELL JR.,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On Appeal from the 85th District Court
                          of Brazos County, Texas



                         ORDER ABATING APPEAL
  Before Chief Justice Valdez and Justices Benavides and Hinojosa
                          Order Per Curiam
       Appellant’s appointed counsel filed an amended brief in this cause on July 7, 2016.

On July 15, 2016, appellant attempted to file a pro se motion regarding supplementation

of the record; however, this Court notified appellant that we would not consider this motion

because appellant is represented by counsel and he is not entitled to hybrid
representation.1 The State filed its brief in this matter on August 5, 2016. The Court

later received a pro se letter from appellant in which he asserted that he has a right to

proceed pro se and he has waived his right to counsel. On September 27, 2016, we

abated this appeal and remanded to the trial court to conduct a hearing to determine if

appellant should proceed pro se, and if not, whether appellant’s appointed counsel should

remain as appointed counsel in this case or whether appellant is entitled to new appointed

counsel.     The trial court conducted a hearing on October 11, 2016, during which

appellant requested new appellate counsel. The trial court entered an order that same

day appointing new counsel to represent appellant. On December 12, 2016, appellant’s

second appointed counsel filed a supplemental brief in this cause.

        On December 16, 2016, the Court again received a pro se letter from appellant

asserting that he has a right to proceed pro se and he has waived his right to counsel.

The Court again notified appellant that we would not consider the motion because

appellant is represented by counsel and he is not entitled to hybrid representation. We

have subsequently received four additional pro se letters from appellant, each asserting

that he wishes to proceed pro se.

        The Court, having considered these matters and the appellant's apparent desire

to proceed on appeal without the benefit of counsel, is of the opinion that the appeal




         1 This appeal was transferred to this Court from the Tenth Court of Appeals by order of the Texas

Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw through 2015 R.S.) (delineating
the jurisdiction of appellate courts); TEX. GOV'T CODE ANN. § 73.001 (West, Westlaw through 2015 R.S.)
(granting the supreme court the authority to transfer cases from one court of appeals to another at any time
that there is “good cause” for the transfer).

                                                     2
should be abated in accordance with Hubbard v. State, 739 S.W.2d 341 (Tex. Crim. App.

1987). Accordingly, we ABATE the appeal and REMAND the case to the trial court.

       The trial court is ordered to immediately cause notice to be given and conduct a

hearing to determine if appellant should proceed pro se or with his currently appointed

counsel. The trial court is required to inform appellant that he is not entitled to hybrid

representation. The trial court is also required to make appellant aware of the dangers

and disadvantages of self-representation and to develop evidence regarding whether

appellant's apparent decision to relinquish the benefits associated with counsel and to

proceed pro se is knowingly and intelligently made. In making its determination, the trial

court should consider the best interests of appellant, the State, and the speedy and

efficient administration of justice. See, e.g., Crawford v. State, 136 S.W.3d 417, 418

(Tex. App.—Corpus Christi 2004, per curiam order); Cormier v. State, 85 S.W.3d 496,

498 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (per curiam order).

       If the trial court determines that appellant waives his right to counsel and elects to

proceed pro se, the court shall enter an order to that effect. The trial court shall make

and file appropriate findings of fact and conclusions of law with regard to these matters.

The trial court shall include its order and its findings and conclusions in a supplemental

clerk's record, and shall cause the hearing to be transcribed and included in a

supplemental reporter's record. These records should be filed with the Clerk of this Court

on or before the expiration of thirty days from the date of this order. If the trial court

requires additional time to comply, the trial court should so notify the Clerk of this Court.

Appellant’s motions to proceed on appeal pro se, to amend or supplement appellant’s


                                             3
brief, for pro se access to the record, and to supplement the record will be CARRIED

WITH THE CASE pending receipt and review of the trial court’s findings and conclusions

on remand.

       IT IS SO ORDERED.

                                                           PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
3rd day of February, 2017.




                                          4